       UNITED STATES DISTRICT COURT
         EASTERN DISTRICT OF WISCONSIN

 GREGORY KARAS and ANDREA
 THUNHORST,

                       Plaintiffs,              Case No. 19-CV-1291-JPS

 v.

 GENDLIN LIVERMAN & RYMER
 S.C., ANDREW R. LIVERMAN, and
                                                         JUDGMENT
 TIMOTHY J. RYMER,

                       Defendants.


Decision by Court. This action came on for consideration before the Court
and a decision has been rendered.

      IT IS ORDERED AND ADJUDGED that the parties’ joint motion
for approval of their settlement (Docket #23) be and the same is hereby
GRANTED; and

      IT IS FURTHER ORDERED AND ADJUDGED that this action be
and the same is hereby DISMISSED with prejudice and without costs to
any party.

                                       APPROVED:




                                       J.P. Stadtmueller
                                       U.S. District Judge

                                       STEPHEN C. DRIES
                                       Clerk of Court
January 31, 2020                       s/ Jodi L. Malek
Date                                   By: Deputy Clerk



  Case 2:19-cv-01291-JPS Filed 01/31/20 Page 1 of 1 Document 26
